SCOTT, J., pro tem.
Defendant Uyeno appeals from judgment for plaintiff which was rendered against him together with certain codefendants who have not appealed.
Plaintiff Pay Kelsey was being driven in an ambulance as a passenger for hire, going west on Whittier Boulevard in Los Angeles. The car passed through the intersection of that boulevard with Boyle Avenue just after the signals had changed to “Go” for north and south bound traffic on the latter thoroughfare. Defendant started south in his sedan and ran into the right rear side of the ambulance, causing the injuries to said plaintiff of which complaint is made.
The negligence of the ambulance owners' and the operator, who are codefendants, is conceded by the parties to this appeal.  Appellant contends that the evidence is insufficient to establish that he was negligent. He was going about .ten miles per hour as he crossed the intersection, and claims he did not hear any siren or see the ambulance until it was too late to avoid an accident. There was evidence, however, that the siren was sounding continuously as the ambulance approached the intersection and entered it at a speed variously estimated from twenty miles per hour to more than twice that rate. The questions whether appellant heard the siren or as a reasonable man in the exercise of ordinary care should have heard it, and whether his conduct was reasonable and cautious under the circumstances as shown by the evi*129dence, were for the trial court to determine. The finding that appellant was negligent is supported by the evidence. '
Judgment affirmed.
Grail, J., and Stephens, P. J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 26, 1935.